Mr. Justice Lipscomb
delivered the opinion of the court.
In this case the appellant applied for and obtained an injunction enjoining the appellee from selling lands by execution sued out on a judgment of a justice of the peace.
*153The petition is vague and uncertain. It was afterwards amended, by leave of the court; and he sets up as a ground of equity that the judgment is void on the ground of fraud and illegality. lie does not show that he can be prejudiced in his title of the land, or that he will be exposed to any embarrassment or difficulty from the void judgment; and admitting everything set up by him to be true, he would not, as a necessary result, be in any way injured. The petition and the amendment, whether taken separately or together, show no ground for the injunction; and we therefore believe the court below did not err in dissolving the injunction and dismissing the petition. The judgment is affirmed.